o Oo NI DN AW FR WD NY

DO NO NY NH WH NY NY NY NN YF YY KR SF KF YF FF FE YE eS
Oo DNDN NH BR WwW NY KH OO FAN DN FW NY FF &

Case 2:19-cr-00331-DWL Document 26 Filed 04/18/19 Page 1of 8

ELIZABETH A. STRANGE
First Assistant United States Attorney
District of Arizona

CARMELO C. TRINGA]I if
Assistant U.S. Attorney |—— FILED ke LODGED
California State Bar No. Z95]5AECENVED _ COPY
Two Renaissance Square 800
. Central Ave., Suite
ee gS 0d em mcr coum
elephone: 602-514-
Email: Carmelo.tringali@usdo ae Oe AMOR
Attorneys for Plaintiff “| py ___.. DEPUTY

he

\A

 

 

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

 

 

United States of America,
No. CR-19-00331-PHX-DWL
Plaintiff,
V. PLEA AGREEMENT
(TRANSPORTATION OF ILLEGAL
Thomas Seth Schweikart, ALIENS FOR PROFIT)
Defendant.

The United States of America and the defendant hereby agree to dispose of this

matter on the following terms and conditions:
| PLEA

The defendant agrees to plead guilty to the Indictment charging the defendant with
a violation of Title 8, United States Code, Section 1324(a)(1)(A)(ii) and (a)(1)(B)(i),
Transportation of Illegal Aliens for Profit, a Class C felony offense.
1. MAXIMUM PENALTIES

a. A violation of 8 U.S.C. § 1324(a)(1)(A)(ii) and (a)(1)(B)(i) is punishable by
a maximum fine of $250,000.00, a maximum term of imprisonment of 10 years, or both,
and a term of supervised release of up to three years. The maximum term of probation is
five years.

b. According to the Sentencing Guidelines issued pursuant to the Sentencing

 
oOo fo SY NWN A BP W NY

NO NO NY NH NY NHN NO HD HN
onTD TO AH BW NY KH DO Fen DH PP W NH KF

 

Case 2:19-cr-00331-DWL Document 26 Filed 04/18/19 Page 2 of 8

Reform Act of 1984, the Court shall order the defendant to:

(1) make restitution to any victim of the offense pursuant to 18 U.S.C. § 3663
and/or 3663A, unless the Court determines that restitution would not be appropriate;

(2) pay a fine pursuant to 18 U.S.C. §3572, unless the Court finds that a fine is
not appropriate;

(3) serve a term of supervised release when required by statute or when a
sentence of imprisonment of more than one year is imposed (with the understanding that
the Court may impose a term of supervised release in all other cases);

(4) pay upon conviction a $100 special assessment for each count to which the
defendant pleads guilty pursuant to 18 U.S.C. § 3013(a)(2)(A); and

(5) pay upon conviction an additional $5,000 special assessment pursuant to 18 .
U.S.C. § 3014(a), unless the Court determines that the defendant is indigent.

C. The Court is required to consider the Sentencing Guidelines in determining
the defendant’s sentence. However, the Sentencing Guidelines are advisory, and the Court
is free to exercise its discretion to impose any reasonable sentence up to the maximum set

by statute for the crime(s) of conviction, unless there are stipulations to the contrary that

the Court accepts.
2. AGREEMENTS REGARDING SENTENCING
a. Recommendation: Acceptance of Responsibility. Pursuant to Fed. R. Crim.

 

P. 11(c)(1)(B), if the defendant makes full and complete disclosure to the Probation Office
of the circumstances surrounding the defendant's commission of the offense, and if the
defendant demonstrates an acceptance of responsibility for this offense up to and including
the time of sentencing, the United States will recommend a two-level reduction pursuant
to U.S.S.G. § 3E1.1. If the defendant has an offense level of 16 or more, the United States
will move for an additional one-level reduction pursuant to U.S.S.G. § 3E1.1.

b. Defendant understands that recommendations are not binding on the Court.
The defendant further understands that the defendant will not be permitted to withdraw the
guilty plea if the Court does not follow a recommendation.

-2-

 
oO eon Dn nH BP WwW YH

NY bw BH HB NH NN N NY NN / fF KY FP FPF EF FS Pe
oD TN ON BR WN KH OO OH DH FF WY HH O&O

 

Case 2:19-cr-00331-DWL Document 26 Filed 04/18/19 Page 3 of 8

C. Stipulation: Sentencing Cap. Pursuant to Fed. R. Crim. P. 11(c)(1)(©), the
United States and defendant stipulate that defendant’s sentence shall not exceed the low
end of the sentencing range as calculated under U.S.S.G. § 1B1.1(a). This stipulated
sentencing cap will not change based on departures considered under U.S.S.G. § 1B1 .1(b).
Nothing in this agreement shall preclude defendant from moving for a downward
departure, variance, or sentence below the cap, or the court from imposing a sentence below
the cap.

3. COURT APPROVAL REQUIRED; REINSTITUTION OF PROSECUTION

a. If the Court, after reviewing this plea agreement, concludes that any
provision contained herein is inappropriate, it may reject the plea agreement and give the
defendant the opportunity to withdraw the guilty plea in accordance with Fed. R. Crim. P.
11(c)(5).

b. If the defendant’s guilty plea or plea agreement is rejected, withdrawn,
vacated, or reversed at any time, this agreement shall be null and void, the United States
shall be free to prosecute the defendant for all crimes of which it then has knowledge and
any charges that have been dismissed because of this plea agreement shall automatically |
be reinstated. In such event, the defendant waives any and all objections, motions, and
defenses based upon the Statute of Limitations, the Speedy Trial Act, or constitutional
restrictions in bringing later charges or proceedings. The defendant understands that any
statements made at the time of the defendant’s change of plea or sentencing may be used
against the defendant in any subsequent hearing, trial, or proceeding subject to the
limitations of Fed. R. Evid. 410.

4, WAIVER OF DEFENSES AND APPEAL RIGHTS

The defendant waives (1) any and all motions, defenses, probable cause
determinations, and objections that the defendant could assert to the indictment or
information; and (2) any right to file an appeal, any collateral attack, and any other writ or
motion that challenges the conviction, an order of restitution or forfeiture, the entry of
judgment against the defendant, or any aspect of the defendant's sentence, including the

-3-

 
Oo ce st) ND Nn F&F W NHN

wo BH NH NH N VN N WY ND YF SF KP FP FF Fe Fe PF Pe eS
co a1’ A MW B&B WH KF OO ON DH FF WN FF CO

 

Case 2:19-cr-00331-DWL Document 26 Filed 04/18/19 Page 4 of 8

manner in which the sentence is determined, including but not limited to any appeals under
18 U.S.C. § 3742 (sentencing appeals) and motions under 28 U.S.C. §§ 2241 and 2255
(habeas petitions), and any right to file a motion for modification of sentence, including
under 18 U.S.C. § 3582(c). This waiver shall result in the dismissal of any appeal,
collateral attack, or other motion the defendant might file challenging the conviction, order
of restitution or forfeiture, or sentence in this case. This waiver shall not be construed to
bar an otherwise-preserved claim of ineffective assistance of counsel or of “prosecutorial
misconduct” (as that term is defined by Section II.B of Ariz. Ethics Op. 15-01 (2015)).

5. DISCLOSURE OF INFORMATION

a. The United States retains the unrestricted right to provide information and
make any and all statements it deems appropriate to the Probation Office and to the Court
in connection with the case.

b. Any information, statements, documents, and evidence that the defendant
provides to the United States pursuant to this agreement may be used against the defendant
at any time.

c. The defendant shall cooperate fully with the U.S. Probation Office. Such
cooperation shall include providing complete and truthful responses to questions posed by
the Probation Office including, but not limited to, questions relating to:

(1) Criminal convictions, history of drug abuse and mental illness; and

(2) Financial information, including present financial assets or liabilities
that relate to the ability of the defendant to pay a fine.

6. FORFEITURE, CIVIL, AND ADMINISTRATIVE PROCEEDINGS

Nothing in this agreement shall be construed to protect the defendant from
administrative or civil forfeiture proceedings or prohibit the United States from proceeding
with and/or initiating an action for civil forfeiture. Pursuant to 18 U.S.C. § 3613, all
monetary penalties, including restitution imposed by the Court, shall be due immediately
upon judgment, shall be subject to immediate enforcement by the United States, and shall
be submitted to the Treasury Offset Program so that any federal payment or transfer of

-4-

 
Oo co ~YJD NH A F&F W NY

vw Nw NO Nw N bo NO wo do — —_ ry — —_ — —_ —_ rv
co WA OA RB WN KF oO OU ONT DH FF WN - &

 

Case 2:19-cr-00331-DWL Document 26 Filed 04/18/19 Page 5 of 8

returned property the defendant receives may be offset and applied to federal debts (which
offset will not affect the periodic payment schedule). If the Court imposes a schedule of
payments, the schedule of payments shall be merely a schedule of minimum payments and
shall not be a limitation on the methods available to the United States to enforce the
judgment.
7, ELEMENTS

Transportation of Illegal Aliens for Profit

8 U.S.C. § 1324(a)(1)(A) Gi) and (a)(1)(B)@)

On or about February 27, 2019, in the District of Arizona:

1. Jose Luis Rivera-Gonzalez and Jaime Neri-Arreola are illegal aliens;

2. The defendant knew or recklessly disregarded the fact that Jose Luis Rivera-
Gonzalez and Jaime Neri-Arreola are illegal aliens;

3. The defendant transported Jose Luis Rivera-Gonzalez and Jaime Neri-
Arreola within the United States with the intent to assist Jose Luis Rivera-Gonzalez and
Jaime Neri-Arreola to remain in the United States unlawfully; and

4, The offense was committed for the purpose of commercial advantage or
private financial gain.

8. FACTUAL BASIS

a. The defendant admits that the following facts are true and that if this matter
were to proceed to trial the United States could prove the following facts beyond a
reasonable doubt:

b. On February 27, 2019, I was driving a 2016 gold Chevrolet Malibu near
Yuma, Arizona. The 2016 gold Chevrolet Malibu contained 3 passengers, all of whom
were illegal aliens. Jose Luis Rivera-Gonzalez and Jaime Neri-Arreola were among the
passengers. I knew my passengers were illegal aliens, and I intended to assist them in
remaining in the United States unlawfully. For that reason, I instructed these passengers

to hide in the trunk of the 2016 Chevrolet Malibu before approaching the immigration

-5-

 
o0o fo sa DO OT FP W NY

pO NY NY VN NY NY YN NN NO KH YH HR FF FF FF FF S
con TN ON BR WON KF OD OO AHN DH fF W NY YF &

 

Case 2:19-cr-00331-DWL Document 26 Filed 04/18/19 Page 6 of 8

checkpoint on I-8. I was going to receive money or other financial benefits for transporting
the illegal aliens.

C. The defendant shall swear under oath to the accuracy of this statement and,
if the defendant should be called upon to testify about this matter in the future, any
intentional material inconsistencies in the defendant’s testimony may subject the defendant
to additional penalties for perjury or false swearing, which may be enforced by the United
States under this agreement.

APPROVAL AND ACCEPTANCE OF THE DEFENDANT

I have read the entire plea agreement with the assistance of my attorney. I
understand each of its provisions and I voluntarily agree to it.

I have discussed the case and my constitutional and other rights with my attorney.
I understand that by entering my plea of guilty I shall waive my rights to plead not guilty,
to trial by jury, to confront, cross-examine, and compel the attendance of witnesses, to
present evidence in my defense, to remain silent and refuse to be a witness against myself
by asserting my privilege against self-incrimination, all with the assistance of counsel, and
to be presumed innocent until proven guilty beyond a reasonable doubt.

I agree to enter my guilty plea as indicated above on the terms and conditions set
forth in this agreement.

I have been advised by my attorney of the nature of the charges to which I am
entering my guilty plea. I have further been advised by my attorney of the nature and range
of the possible sentence and that my ultimate sentence shall be determined by the Court
after consideration of the advisory Sentencing Guidelines.

My guilty plea is not the result of force, threats, assurances, or promises, other than
the promises contained in this agreement. I voluntarily agree to the provisions of this
agreement and I agree to be bound according to its provisions.

I understand that if I am granted probation or placed on supervised release by the
Court, the terms and conditions of such probation/supervised release are subject to
modification at any time. I further understand that if I violate any of the conditions of my

-6-

 
Oo ef SN HD Wn F&F W NY

NO NHN NH NHN NYO NY NN YM NO KH FF KP FP KF PP PFE Ee SS
Oo DO A BR WN KK OO DWH BD WH FW HY YF ©

 

Case 2:19-cr-00331-DWL Document 26 Filed 04/18/19 Page 7 of 8

probation/supervised release, my probation/supervised release may be revoked and upon
such revocation, notwithstanding any other provision of this agreement, I may be required
to serve a term of imprisonment or my sentence otherwise may be altered.

This written plea agreement, and any written addenda filed as attachments to this
plea agreement, contain all the terms and conditions of the plea. Any additional
agreements, if any such agreements exist, shall be recorded in a separate document and
may be filed with the Court under seal; accordingly, additional agreements, if any, may not
be in the public record.

I further agree that promises, including any predictions as to the Sentencing
Guideline range or to any Sentencing Guideline factors that will apply, made by anyone
(including my attorney) that are not contained within this written plea agreement, are null
and void and have no force and effect.

I am satisfied that my defense attorney has represented me in a competent manner.

I fully understand the terms and conditions of this plea agreement. I am not now
using or under the influence of any drug, medication, liquor, or other intoxicant or
depressant that would impair my ability to fully understand the terms and conditions of this

plea agreement.

ale] IA yu J —
Date ‘ THOMAS SETH SCHWEIKART
Defendant

 

APPROVAL OF DEFENSE COUNSEL

[ have discussed this case and the plea agreement with my client in detail and have

 

advised the defendant of all matters within the scope of Fed. R. Crim. P. 11, the
constitutional and other rights of an accused, the factual basis for and the nature of the
offense to which the guilty plea will be entered, possible defenses, and the consequences

of the guilty plea including the maximum statutory sentence possible. I have further

-7-

 
Oo eC TDN OH FS W WY

wo NO HN HO NH HBO ND NO NO HK KH KH _— it bt on ry
Co tM} KN AN BP WO HO KH CO OO FN HD A FF W NY O&O

 

Case 2:19-cr-00331-DWL Document 26 Filed 04/18/19 Page 8 of 8

discussed the concept of the advisory Sentencing Guidelines with the defendant. No
assurances, promises, or representations have been given to me or to the defendant by the
United States or any of its representatives that are not contained in this written agreement.
I concur in the entry of the plea as indicated above and that the terms and conditions set
forth in this agreement are in the best interests of my client. I agree to make a bona fide
effort to ensure that the guilty plea is entered in accordance with all the requirements of
Fed. R. Crim. P. 11. |

ALR |2Z0\7

Date ‘ ANA BOTELLO
: Attorney for Defendant

 

UNITED STATES' APPROVAL
I have reviewed this matter and the plea agreement. I agree on behalf of the United

States that the terms and conditions set forth are appropriate and are in the best interests of

 

 

 

 

justice.
ELIZABETH A. STRANGE
First Assistant United States Attorney
District of Arizona

[8 ACE Zae

Date CARMELO C. TRINGALI

Assistant U.S. Attorney
COURT’S ACCEPTANCE
Date HON. DOMINIC W. LANZA

United States District Judge

 
